Citation Nr: 0809330	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-24 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities as secondary to the 
veteran's service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile 
dysfunction as secondary to the veteran's service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri and 
a September 2006 rating decision of the VA RO in Phoenix, 
Arizona.

In January 2008, the veteran testified at a hearing at the 
Phoenix RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  The record also 
reflects that the veteran submitted additional evidence 
directly to the Board, including private medical reports from 
December 2007, which was accompanied by a waiver of his right 
to have the evidence initially considered by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2007).

The Board also notes that in August 2007 the veteran was 
provided a Statement of the Case on the issue of entitlement 
to service connection for heart disability.  In the cover 
letter sent with the Statement of the Case, the veteran was 
informed of the requirement that he submit a timely 
substantive appeal to perfect his appeal with respect to this 
issue.  The issue was not thereafter addressed in any written 
communication from the veteran or his representative.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
issue.






FINDINGS OF FACT

1.  The peripheral neuropathy of the veteran's lower 
extremities is etiologically related to his service- 
connected diabetes mellitus.

2.  The veteran's erectile dysfunction is etiologically 
related to his service- connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities is 
proximately due to or the result of a service- connected 
disability.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.310(a) (2007).

2.  Erectile dysfunction is proximately due to or the result 
of a service- connected disability.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claims.  
Therefore, no further development with respect to the matters 
decided herein is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007) or 38 C.F.R. § 3.159 (2007).  
Although the record reflects that the RO has not provided the 
veteran with appropriate notice with respect to the 
disability-rating and effective-date elements of his claim 
for service connection for erectile dysfunction, those 
matters are not currently before the Board and the RO will 
have the opportunity to provide the required notice before 
deciding those matters.



Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. 38 C.F.R. § 3.310(a) (2007).  Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a) (2007).  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his lower extremity peripheral 
neuropathy and erectile dysfunction were caused by his 
service-connected diabetes mellitus.  

The evidence shows that there are conflicting medical 
opinions of record with regard to the matter of whether the 
disabilities at issue are in fact due to his diabetes 
mellitus.  The Board must therefore weigh the credibility and 
probative value of these opinions, and in so doing, the Board 
may favor one medical opinion over the other.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998) [citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995)].  The Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).

Medical evidence favorable to the claim includes an April 
2005 VA examination report that indicates the veteran's 
peripheral neuropathy and erectile dysfunction are "a 
consequence of" his service-connected diabetes mellitus.  An 
April 2005 letter from a private physician, J.A., M.D., 
states that he supports the veteran's disability claim for 
peripheral neuropathy.  May 2004 correspondence from another 
private physician, R.S., M.D., to Dr. J.A. states that the 
veteran seems to have peripheral neuropathy that is 
presumably diabetic in origin.  This was based on an 
electromyogram (EMG) study from that same month showing 
latencies and slowing of nerve signals affecting the 
veteran's lower extremity motor and sensory functions.  This 
letter was then incorporated in a letter from Dr. J.A. to VA, 
submitted by the veteran in December 2007, wherein Dr. J.A. 
opines that diabetes is the responsible for the veteran's 
erectile dysfunction.  Correspondence from private physician 
S.J., M.D., dated in October 2006, states that there are 
multiple contributing factors for the veteran's erectile 
dysfunction, including diabetes mellitus.  Finally, a 
December 2007 letter from N.U, M.D., the veteran's primary 
care doctor, states that the veteran's peripheral neuropathy 
and erectile dysfunction are secondary to and caused by 
diabetes mellitus type II.

Evidence unfavorable to the veteran's claim includes a 
September 2003 VA examination report indicating that the 
veteran's neuropathy predates his history of diabetes 
mellitus, and noting any nerve problems involving the 
veteran's lower extremities are more likely attributable to 
the veteran's nonservice-connected lumbar disc disease.  
Another VA examination report dated in June 2005 states that 
a diagnosis of peripheral neuropathy is not even established, 
despite the May 2004 EMG report showing some neurological 
deficits in the veteran's lower extremities.  A VA 
examination report dated in August 2006 adds that the 
veteran's history of erectile dysfunction predates his 
diagnosis of diabetes mellitus, making it less likely than 
not that his diabetes mellitus caused his erectile 
dysfunction.

The Board finds that it cannot accord greater evidentiary 
weight to any of the above opinions to the exclusion of 
another opinion.  While the VA examiners who rendered 
unfavorable opinions did review at least some of the 
veteran's medical records prior to reaching their 
conclusions, the veteran's treating physicians have knowledge 
of the veteran's medical history as well as more current 
evidence.  The opinions of Drs. J.A. and N.U. are also the 
most recent medical evidence of record.  The opinion by Dr. 
N.U. gives a complete rationale, to include consideration of 
the veteran's history of blood sugar test results, leading to 
her assessment that the veteran's diabetes mellitus went 
undiagnosed for years.  This finding potentially upsets the 
basis for the adverse opinions, in that it changes the timing 
of onset, putting diabetes ahead of the diagnosis of 
peripheral neuropathy and erectile dysfunction.  The VA 
examiner who rendered the June 2005 opinion did not have 
access to all of the veteran's records, and did not address 
the issue of earlier onset when opining that diabetes was not 
the cause of the veteran's claimed disabilities.  In the 
Board's opinion, the evidence supporting the claim is at 
least in equipoise with that against the claim.

Accordingly, service connection is warranted for these 
disabilities.


ORDER

Service connection for peripheral neuropathy of the lower 
extremities as secondary to service-connected diabetes 
mellitus is granted.

Service connection for erectile dysfunction as secondary to 
service-connected diabetes mellitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


